
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


        CH2M Hill Companies, Ltd.
Amended and Restated Long Term Incentive Plan


ARTICLE I
INTRODUCTION


        1.1    Establishment.    CH2M HILL Companies, Ltd., a Delaware
corporation hereby amends and restates the CH2M HILL Companies, Ltd. Long Term
Incentive Plan (LTIP) effective January 1, 2011 to award incentive compensation
to eligible Participants. This Plan amends, restates, supersedes and combines
the Long Term Incentive Plan dated January 1, 2005, and the Executive Officers
Long Term Incentive Plan, previously amended and restated as of May 8, 2008.

        1.2    Purposes.    The purposes of the Plan are to:

•Reward a limited group of executives and senior leaders for the creation of
value in the organization through the achievement of financial and/or strategic
goals, and

•Provide financial incentives to Plan Participants to incentivize their
contribution to the annual and long-term financial performance of the Company,
thereby increasing shareholder value.


ARTICLE II
DEFINITIONS


        2.1       Affiliated Company means any corporation, limited liability
company, partnership or other business entity or division or department of an
entity, having employees to whom the Plan Sponsor has extended (with the
acceptance of such entity), and, if such ownership level is less than 50%, for
legitimate business reasons, the benefits of this Plan, or any successor
entities of such an entity, and in which the Plan Sponsor owns directly or
indirectly at least 20% of the entity.

        2.2       Award means a grant of Stock Instruments and/or cash under the
Plan.

        2.3       Board means the Board of Directors of the Company.

        2.4       CEO means Chief Executive Officer of CH2M HILL Companies, Ltd.

        2.5       Change of Control For purposes of the Plan, a Change of
Control will occur if any one of the following events occurs:

(a)Any one person, or more than one person acting as a group, acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total Fair Value of Company stock. However, if
any one person or more than one person acting as a group, owns more than 50% of
the total Fair Value of Company stock, the acquisition of additional stock by
the same person or persons is not considered to cause a change in the ownership
of the Company (or to cause a change in the effective control of the Company).

(b)There is a change in the effective control of the Company. A change in the
effective control of the Company occurs on the date that either:

(i)Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company that
represents 30% or more of the total voting power of Company stock; or

(ii)a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

--------------------------------------------------------------------------------



(c)Any one person, or more than one person acting as a group, acquires ownership
of all or substantially all of the assets of CH2M HILL Companies, Ltd.

(d)The stockholders of the Company approve a plan of liquidation or dissolution
of CH2M HILL Companies, Ltd. and such transaction is consummated.

For purposes of this definition "persons acting as a group" shall have the
following meaning: Persons will not be considered to be acting as a group solely
because they purchased stock of the Company at the same time, or as a result of
the same public offering. However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of"change in the ownership of a
corporation" and "change in the effective control of a corporation" under
Section 409A of the Code.

        2.6       Code means the Internal Revenue Code of 1986, as amended from
time to time.

        2.7       Committee means a committee established under Article V of the
Plan.

        2.8       Company means the Plan Sponsor.

        2.9       Competitor means any engineering, program management, or
construction company engaged in any activities or business similar in material
respects to CH2M HILL business and/or listed among the top 25 companies on any
ENR (Engineering News Record) list of top industry leaders (for the year in
question), where the Company is listed in the top 25 companies on the list.

        2.10     "Disability" means a disability of the Employee pursuant to
which the Employee is entitled to disability benefits from the long term
disability program of the Company or an Affiliated Company.

        2.11     Employee means an individual who is employed by the Company or
an Affiliated Company.

        2.12     Effective Date means the effective date of the Plan, which is
January 1, 2011.

        2.13     Participant means an Employee designated to be eligible to
receive an Award under the Plan as provided in Article III.

        2.14     Performance-Based Compensation means compensation under an
Award that is intended to satisfy the requirements of Section 162(m) of the Code
for "qualified performance-based compensation" paid to a participant who is
deemed a "covered employee" within the meaning of Code § 162(m)(3).
Notwithstanding the foregoing, nothing in the Plan shall be construed to mean
that an Award which does not satisfy the requirements for "qualified
performance-based compensation" under Code § 162(m) does not constitute
performance-based compensation for other purposes, including for purposes of
Code Section 409A.

        2.15     Plan or LTIP means the CH2M HILL Companies, Ltd. Long Term
Incentive Plan.

        2.16     Plan Sponsor means CH2M HILL Companies, Ltd.

        2.17     Program means each three-year LTIP cycle.

        2.18     Program Period means a period beginning on January 1st of the
Program year and completing 36 months thereafter (ex. January 1, 2009 through
December 31, 2011).

2

--------------------------------------------------------------------------------





        2.19     Retirement" means the termination of employment or significant
reduction in hours by the Participant on or after age 55, other than an
involuntary termination for cause, if the sum of the Participant's age and years
of service equals 65 or more and, in all cases, that constitutes a"separation
from service" within the meaning of Code § 409A. Prior to January 1, 2011,
Retirement means the termination of employment or significant reduction in hours
by the Participant on or after age 55 that constitutes a "separation from
service" within the meaning of Code § 409A.

        2.20     Stock Instruments means CH2M HILL stock or stock equivalents
granted under the Plan.

        2.21     Target Award means the target award amount established under
the Plan for Participants.


ARTICLE III
PARTICIPATION


        The Committee, in its sole discretion, shall designate the Employees who
may participate in the Plan for any Program Period from among the Employees of
the Company or an Affiliated Company. Participation in the Plan will be on a
Program Period by Program Period basis, and participation in a Program Period
will not, in and of itself, entitle an Employee to participate in any other
Program Period.


ARTICLE IV
LTIP AWARDS


        4.1    Target Awards and Performance Goals.    Within 90 days of the
beginning of each Program Period, as required by the Code, the Committee in its
sole discretion shall establish the Target Award for each Participant and the
performance goals for the Program Period and notify participants in writing. The
performance required to achieve a payout at target (100% of target), as well as
the minimum and maximum payouts, will be determined by the Committee.
Performance goals for a Participant who is a "covered employee" within the
meaning of Code § 162(m)(3) that are intended to be Performance-Based
Compensation must be approved by Company shareholders in accordance with the
procedures set forth in Section 162(m) of the Code.

        4.2    Award Determination Process.    As soon as practicable after the
end of each Program Period, the Committee shall compare actual performance
during the Program Period to the performance goals for the Program Period and
determine the payout percentage. The actual payout value of the Award will be
the Target Award adjusted up or down according to the payout percentage, and may
be further adjusted based on individual performance as determined by the
Committee. All determinations by the Committee related to attainment of
performance goals shall be made in the sole discretion of the Committee, and
shall be final and binding on all Participants. Award provisions shall not be
modified or amended if the modification or amendment would cause compensation
payable pursuant to such Award to fail to constitute qualified performance-based
compensation under Code § 162(m).

        4.3    Maximum Award Payout.    The maximum Award payout for each
Participant for any LTIP Program Period, shall generally not exceed 200% (2
times) of the Target Award as determine by the Committee, but will be within the
discretion of the Committee to determine subject to section 4.4 with respect to
compliance with the requirements of Code § 162(m). Notwithstanding the above,
the maximum award payout for each Participant for any Program Period shall not
exceed $10,000,000 for that Program Period and may be adjusted to a lesser
amount at the discretion of the Committee.

        4.4    Code § 162(m) Compliance.    The Company intends that the Awards
to Participants who are deemed "covered employees" within the meaning of Code
§ 162(m)(3) will satisfy the performance-based compensation requirements of Code
§ 162(m) so that the Company may deduct any compensation paid under the Plan for
federal income tax purposes without limitation. If any provision

3

--------------------------------------------------------------------------------



of this Plan or any Award would otherwise conflict with such intent, that
provision, to the extent possible, shall be interpreted and deemed amended so as
to avoid such conflict.

        4.5    Payouts of LTIP Awards.    The payout of Awards will be made as
soon as practicable after the end of the Program Period when Award payout
amounts have been determined and generally within ninety days after the end of
the Program Period, but no later than the end of the calendar year following the
end of the Program Period. Except as provided in Article VII, a Participant must
be employed by the Company or an Affiliated Company as of the Award payout date
to be eligible for the payout. Payments can be made in the form of 100% cash,
100% Stock Instruments, or any combination thereof as determined by the
Committee. To the extent an Award payout results in a Participant exceeding any
ownership limits under the Company's Articles of Incorporation and/or Bylaws,
the Award shall be paid out in cash.

        4.6    Non-Transferability of Awards.    No Award shall be assignable or
transferable.

        4.7    Restrictions on Transfers of Instruments.    All Stock
Instruments transferred to a Participant in accordance with the Plan will be
subject to the terms, conditions, and restrictions on Company Stock set forth in
the Company's Articles of Incorporation and Bylaws, as amended from time to
time, including: (i) restrictions that grant the Company the right to repurchase
shares upon termination of the shareholder's affiliation with the Company;
(ii) restrictions that grant the Company a right of first refusal if the
shareholder wishes to sell shares other than in the Internal Market; and
(iii) restrictions that require the approval of the Company for any other sale
of shares.

        4.8    Withholding Requirement.    All Awards are subject to withholding
of all taxes, government mandated social benefit contributions, or other
payments required to be withheld which are applicable to the Participants. If
Company stock is awarded, a Participant will receive shares net of his or her
tax withholding obligation if not enough cash is awarded to cover taxes.


ARTICLE V
PLAN ADMINISTRATION


        5.1    Committee.    The Plan shall be administered by the Compensation
Committee appointed by and serving at the pleasure of the Board. The composition
of the Committee shall consist of those members as described in the Charter of
the Committee, as may be amended from time to time (the "Charter").

        5.2    Committee Meetings and Actions.    The Committee shall hold
meetings and have the authority to take such action as determined in the
Charter.

        5.3    Powers of Committee.    The Committee shall, in its sole
discretion, select the Participants from among the Employees, select the
performance goals for each Program Period, establish Target Awards for
Participants for each Program Period, determine the time at which LTIP Awards
are to be paid, determine actual performance against the established performance
goals for purposes of Award payout calculations, and establish such other terms
under the Plan as the Committee may deem necessary or desirable and consistent
with the terms of the Plan. The Committee shall have the full and exclusive
right to grant and determine terms and conditions of all Awards granted under
the Plan. The Committee shall determine the form of notice that shall evidence
the particular provisions, terms, and conditions. The Committee may from time to
time adopt such rules and regulations for carrying out the purposes of the Plan,
as it may deem proper and in the best interests of the Company.

        The Committee may from time to time delegate its responsibilities as it
determines is necessary, in its sole discretion. The Committee may correct any
defect, supply any omission, and reconcile any inconsistency in the Plan. No
member of the Committee shall be liable for any action or determination made in
good faith. The determinations, interpretations and other actions of the
Committee pursuant to the provisions of the Plan shall be binding and conclusive
for all purposes and on all persons. The

4

--------------------------------------------------------------------------------



Committee has delegated to the executive leadership team (currently referred to
as the Joint Council) the ability to select those Employees (other than the
members of the executive leadership team and/or Section 16 officers under the
securities laws) who shall participate in the Plan from time to time and
establish their Target Awards. The executive leadership team shall inform the
Committee of any such decisions at the next regularly scheduled Committee
meeting. The Committee shall approve participation and Target Awards for
executive leadership team and/or Section 16 officers under the securities laws.

        5.4    Interpretation of Plan.    The determination of the Committee as
to any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons, including the Company, its shareholders, and all persons having any
interest in Stock Instruments which may be or have been granted pursuant to the
Plan.

        5.5    Limitation of Liability and Indemnification.    

a.No member of the Committee shall be liable for any action or determination
made in good faith.

b.Each person who is or shall have been a member of the Committee or of the
Board shall be indemnified and held harmless by the Plan Sponsor against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred in connection with or resulting from any claim, action, suit or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid in settlement thereof, with the
Company's approval, or paid in satisfaction of a judgment in any such action,
suit or proceeding against him, provided such person shall give the Company an
opportunity, at its own expense, to handle and defend the same before
undertaking to handle and defend it on such person's own behalf.


ARTICLE VI
CHANGE IN CONTROL


        All outstanding LTIP Awards shall become immediately payable in full at
target and in cash upon the occurrence of a Change in Control event.


ARTICLE VII
TERMINATION OF AFFILIATION


        7.1    Retirement.    If a Participant qualifies for Retirement while
participating in any Program Period, and provided the Participant does not,
subsequent to such Retirement, affiliate with a Competitor (directly or
indirectly as an employee, consultant, director, officer, or shareholder of more
than 5% of equity), the Participant shall be entitled to the payouts of all
outstanding Awards. Notwithstanding the foregoing, the payouts will be prorated
based on the number of full months that the Participant actually worked as a
full-time or part-time employee for the Company or an Affiliated Company during
the Program Period(s), and will be based on the extent to which the performance
goals for the Program Period(s) have been satisfied. The payout(s) will be made
at the time each outstanding Award payout is due for each Program Period.

        7.2    Death.    If a Participant dies while employed by the Company or
an Affiliated Company, payouts of all his/her outstanding Awards will be made to
the personal representative of the Participant's estate or the designated
beneficiary or other person or persons who shall have acquired entitlement to
earned benefits under the Plan by bequest or inheritance (hereafter,
"Beneficiary") as provided in Section 4.5 of the Plan. Payouts will be prorated
based on the number of months that the Participant actually worked as a
full-time or part-time employee for the Company or an Affiliated

5

--------------------------------------------------------------------------------



Company during the Program Period(s), and will be based on the extent to which
the performance goals for the Program Period(s) have been satisfied. The
payout(s) will be made at the time each outstanding Award payout is due for each
Program Period. The Committee's determination with respect to payout amounts
based on the above criteria shall be final and binding on the Beneficiary.

        7.3    Disability.    Upon the Participant's separation from service,
within the meaning of Code § 409A, from the Company or an Affiliated Company by
reason of Disability, payouts of all his/her outstanding Awards will be made to
the Participant as provided in Section 4.5 of the Plan. Such payout(s) will be
prorated based on the number of months that the Participant actually worked as a
full-time or part-time employee for the Company or an Affiliated Company during
the Program Period(s), and will be based on the extent to which the performance
goals for the Program Period(s) have been satisfied. The payout(s) will be made
at the time each outstanding Award payout is due for each Program. The
Committee's determination with respect to payout amounts based on the above
criteria shall be final and binding on the Participant.

        7.4    Other Termination.    Upon the Participant's voluntary or
involuntary separation from service, within the meaning of Code § 409A, from the
Company or an Affiliated Company (except as otherwise provided in Article VI or
in sections 7.1, 7.2 and 7.3), all rights a Participant has under any
outstanding and not yet paid Awards shall terminate.


ARTICLE VIII
REQUIREMENTS OF LAW


        8.1    Requirements of Law.    All Awards pursuant to the Plan shall be
subject to all applicable laws, rules and regulations.

        8.2    Governing Law.    The Plan and all agreements under the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware, United States of America.


ARTICLE IX
AMENDMENT, MODIFICATION AND TERMINATION


        The Board may amend or modify any provision of the Plan at any time. The
Board may suspend the granting of Awards under the Plan or terminate the Plan at
any time.

        The Board may determine that any Awards granted under the Plan shall be
subject to additional and/or modified terms and conditions, and the terms of the
Award shall be adjusted accordingly, as may be necessary to comply with or take
account of any securities, exchange control, or taxation laws, regulations or
practice of any territory which may have application to the relevant
Participant.


ARTICLE X
MISCELLANEOUS


        10.1    Gender and Number.    Except when otherwise indicated by the
context, the masculine gender shall also include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

        10.2    No Right to Continued Employment.    Nothing contained in the
Plan or in any Award granted under the Plan shall confer upon any Participant
any right with respect to the continuation of the Participant's employment by,
or consulting relationship with, the Company or an Affiliated Company, or
interfere in any way with the right of the Company or Affiliated Companies,
subject to the terms of any separate employment agreement or other contract to
the contrary, at any time to terminate such services or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an award. Any Participant who leaves the employment of the Company
or an Affiliated Company shall not be entitled to any compensation for any loss
of any right or any benefit or prospective right or benefit under this Plan
which the Participant might otherwise have enjoyed whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise.

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



ARTICLE I INTRODUCTION
ARTICLE II DEFINITIONS
ARTICLE III PARTICIPATION
ARTICLE IV LTIP AWARDS
ARTICLE V PLAN ADMINISTRATION
ARTICLE VI CHANGE IN CONTROL
ARTICLE VII TERMINATION OF AFFILIATION
ARTICLE VIII REQUIREMENTS OF LAW
ARTICLE IX AMENDMENT, MODIFICATION AND TERMINATION
ARTICLE X MISCELLANEOUS
